DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2021/0027291 to Ranganathan et al. (hereinafter Ranganathan).

In regard amended claim 1, Ranganathan teaches or discloses a system (see Fig. 1) comprising:
a first computing device comprising a user account manager (see Fig. 1) configured to
manage an account of a user (see Fig. 1, paragraph [0039], each of the service provider server 150 and 152 may manage one or more user accounts and provide the user 140 access to user accounts of the user 140 with the respective service provider server);
receive a request to implement an action associated with the account (see Fig. 1, paragraphs [0017], [0018], [0048], and [0054], the account linking system may receive, from the second service provider, a request for accessing the first user account (e.g., via an application programming interface (API) call associated with the first service provider));
receive, from a second computing device of the user, biometric data associated with the user (see paragraph [0051], the service provider server 150 may process the onboarding request by creating a user account (e.g., the user account 242) based on the information received from the service provider server 130 and the information provided by the user 140 through the registration interface of the service provider server 150), wherein the biometric data indicates a state of the user (see paragraphs [0045], [0051], and [0053], the service provider server 130 may also associate a credential (e.g., a password, a biometric, etc.) with the user account 240 for the user 140 to log in to the user account 240);
 	manage the request to implement the action based on the indicated state of the user (see Fig. 1, paragraphs [0042], [0052], [0055], [0056], and [0057], upon receiving the request, the account linking manager 202 may determine whether the request includes an access token generated by the token generation module 206 for the user account 240).

In regard claim 2, Ranganathan teaches or discloses the system of claim 1, wherein the account is one of the user’s financial account, social media account, cloud computing account, email account, and ecommerce account (see paragraphs [0003], [0026], and [0036]).

In regard claim 9, Ranganathan teaches or discloses the system of claim 1, wherein the first computing device further comprises a user interface configured to receive user input that indicates the action (see paragraph [0050], the state parameter indicates a state of the onboarding process, such that when the user is redirected back to the user interface of the service provider server 130 (e.g., the website associated with the service provider server 130), the account linking module 132 may determine that the user has just finished creating the user account with the service provider server 150 based on the state parameter received from the service provider server 150).

In regard amended claim 13, Ranganathan teaches or discloses a method comprising:
receiving, from a first computing device, a request to implement an action associated with an account of a user (see Fig. 1, paragraphs [0017], [0018], [0048], and [0054], the account linking system may receive, from the second service provider, a request for accessing the first user account (e.g., via an application programming interface (API) call associated with the first service provider));
receiving, from a second computing device, biometric data associated with the user (see paragraph [0051], the service provider server 150 may process the onboarding request by creating a user account (e.g., the user account 242) based on the information received from the service provider server 130 and the information provided by the user 140 through the registration interface of the service provider server 150), wherein the biometric data indicates a state of the user (see paragraphs [0045], [0051], and [0053], the service provider server 130 may also associate a credential (e.g., a password, a biometric, etc.) with the user account 240 for the user 140 to log in to the user account 240); and
managing the request to implement the action based on the indicated state of the user (see Fig. 1, paragraphs [0042], [0052], [0055], [0056], and [0057], upon receiving the request, the account linking manager 202 may determine whether the request includes an access token generated by the token generation module 206 for the user account 240).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 6, 8, 11, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan in view of US Pub. 2020/0026397 to Wohlstadter et al. (hereinafter “Wohlstadter”).

In regard claims 3 and 14, Ranganathan may not explicitly teach or disclose the system of claim 1, wherein the request is one of a request to reset the account, to change a predetermined setting of the account, to change a login setting of the account, and to retrieve data from the account.
However, Wohlstadter teaches or discloses wherein the request is one of a request to reset the account, to change a predetermined setting of the account, to change a login setting of the account, and to retrieve data from the account (see paragraphs [0431], [0432], [0434], and [0452], a monitoring user can also reset their password via the monitoring user app 27703 through service link 27704 to authenticate 27705 if they forgot or do not know their password with the password reset updating data stored in system database 27707 through the service link 27706 to track usage of analytical computing system 21100. A monitoring user can also configure their additional authentication input via the monitoring user app 27703 through service link 27704 to authenticate 27705 so as to retrieve and change the configuration of their additional authentication input through the service link 27706 to the system database 27707 with the configuration change updating data stored in system database 27707 through the service link 27706 to track usage of analytical computing system 21100).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify systems for facilitating a two-way user accounts onboarding and linking across multiple service providers of Ranganathan by including wherein the request is one of a request to reset the account, to change a predetermined setting of the account, to change a login setting of the account, and to retrieve data from the account suggested by Wohlstadter. This modification would provide the minimization of visible content and maximization of background or void space so as to reduce visual cluster and emphasize the area of interest read on paragraph [0108].

In regard claims 4 and 15, Ranganathan may not explicitly teach or disclose the system of claim 1, wherein the biometric data includes one of a temperature reading of the user, a heart rate reading of the user, a sound reading of the user, and image capture data associated with the user.
	However, Wohlstadter teaches or discloses wherein the biometric data includes one of a temperature reading of the user, a heart rate reading of the user, a sound reading of the user, and image capture data associated with the user (see paragraphs [0118], [0135], [0341], [0352], and [0566]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify systems for facilitating a two-way user accounts onboarding and linking across multiple service providers of Ranganathan by including wherein the biometric data includes one of a temperature reading of the user, a heart rate reading of the user, a sound reading of the user, and image capture data associated with the user suggested by Wohlstadter. This modification would provide the minimization of visible content and maximization of background or void space so as to reduce visual cluster and emphasize the area of interest read on paragraph [0108].

In regard claims 6 and 17, Ranganathan teaches or discloses the system of claim 1, wherein the user account manager is configured to:
implement a plurality of actions with respect to the user’s account (see paragraphs [0012], [0013], [0016], and [0020]).
Ranganathan may not explicitly teach or disclose identify one or more of the actions as being restricted for implementation; and restrict the one or more actions based on the received biometric data.
However, Wohlstadter teaches or discloses identify one or more of the actions as being restricted for implementation; and restrict the one or more actions based on the received biometric data (see paragraphs [0255], [0256], [0266], [0394], and [0432]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify systems for facilitating a two-way user accounts onboarding and linking across multiple service providers of Ranganathan by including wherein the biometric data includes identify one or more of the actions as being restricted for implementation; and restrict the one or more actions based on the received biometric data suggested by Wohlstadter. This modification would provide the minimization of visible content and maximization of background or void space so as to reduce visual cluster and emphasize the area of interest read on paragraph [0108].

 	In regard claim 8, Ranganathan teaches or discloses the system of claim 6, wherein the second computing device is one of a mobile computing device, a smartphone, a tablet computer, a laptop computer, a wearable device, and a smartwatch (see paragraphs [0025], [0032], [0072], and [0077]).

In regard claims 11 and 19, Ranganathan teaches or discloses the system of claim 1, wherein the user account manager is configured to restrict implementation of the action based on the received biometric data meeting a predetermined criterion (see paragraph [0053]).
Ranganathan may not explicitly teach or disclose wherein the user account manager is configured to restrict implementation of the action based on the received biometric data meeting a predetermined criterion.
However, Wohlstadter teaches or discloses wherein the user account manager is configured to restrict implementation of the action based on the received biometric data meeting a predetermined criterion (see paragraph [0255]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify systems for facilitating a two-way user accounts onboarding and linking across multiple service providers of Ranganathan by including wherein the user account manager is configured to restrict implementation of the action based on the received biometric data meeting a predetermined criterion suggested by Wohlstadter. This modification would provide the minimization of visible content and maximization of background or void space so as to reduce visual cluster and emphasize the area of interest read on paragraph [0108].

Allowable Subject Matter
Claims 5, 7, 10, 12, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 07/30/2022 have been fully considered but they are not persuasive as following:	As to amended claim 1, applicants argue the reference Park does not disclose using acquired biometric information indicative of a state of the user for determining whether to permit action. The examiner agrees with the applicants.
However, the reference Ranganathan teaches or discloses these features. See the rejections above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 11/03/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476